DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 presents details that were never presented before while removing other details that were required in the original set of claims.  A restriction would have been required if claim 21 was presented with the original set of claims.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 -10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites “the housing having a top plate defining an upper supporting surface” in line 6, and also “the housing including a top plate defining the upper supporting surface…” in the last line on the first page.  This appears to be a double positive recitation of the top plate.  Claims 2-10 are rejected because they depend from claim 1.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellefson, US 4,016,679.
Regarding claim 19, Ellefson teaches a traffic control device for use with a roadway receiving vehicles travelling longitudinally along the roadway in a travel direction, the device comprising: 
a housing (shown in Figure 6) which is elongate in a longitudinal direction and which is adapted to be mounted to extend across the roadway transversely to the travel direction (disclosed as a one-way barrier for vehicles to drive over (column 2 line 10), so the housing must be mounted to extend across the roadway transversely to the travel direction to function); 
the housing having an upper supporting surface (16) adapted to support the vehicles rolling over the housing; 
the upper supporting surface having a plurality of upper openings (18) formed therein; 

the tire puncturing members being pivotal relative to the housing about a common pivot axis between a stored position in which the tire puncturing members are retracted below the upper supporting surface of the housing and a working position in which the pointed ends of the tire puncturing members protrude upwardly beyond the upper supporting surface of the housing through the upper openings formed therein (Figures 4-5; column 3 lines 1-3); 
the tire puncturing members being joined in fixed relation to one another on a shaft (40) to define a tire puncturing frame which is collectively pivoted between the working position and the stored position (column 2 lines 10-15); 
the tire puncturing frame including at least one crossbar (50; Figure 6) mounted in connection between an adjacent pair of the tire puncturing members at a location spaced radially from the shaft (40).  It is noted that the limitation does not require the crossbar to be directly between.
Claim 19 is rejected (using a different rejection) under 35 U.S.C. 102(a)(2) as being anticipated by Ellefson, US 4,016,679.
Regarding claim 19, Ellefson teaches a traffic control device for use with a roadway receiving vehicles travelling longitudinally along the roadway in a travel direction, the device comprising: 
a housing (shown in Figure 6) which is elongate in a longitudinal direction and which is adapted to be mounted to extend across the roadway transversely to the travel direction (disclosed as a one-way barrier for vehicles to drive over (column 2 line 10), so the housing must be mounted to extend across the roadway transversely to the travel direction to function); 
the housing having an upper supporting surface (16) adapted to support the vehicles rolling over the housing; 
the upper supporting surface having a plurality of upper openings (18) formed therein; 
a plurality of tire puncturing members (20) having respective pointed ends adapted to puncture tires of the vehicles; 
the tire puncturing members being pivotal relative to the housing about a common pivot axis between a stored position in which the tire puncturing members are retracted below the upper supporting surface of the housing and a working position in which the pointed ends of the tire puncturing members protrude upwardly beyond the upper supporting surface of the housing through the upper openings formed therein (Figures 4-5; column 3 lines 1-3); 
the tire puncturing members being joined in fixed relation to one another on a shaft (40) to define a tire puncturing frame which is collectively pivoted between the working position and the stored position (column 2 lines 10-15); 
the tire puncturing frame including at least one crossbar (44; Figure 6) mounted in connection between an adjacent pair of the tire puncturing members at a location spaced radially from the shaft (40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lowndes, GB 2 253 430 A in view of Ellefson, US 4,016,679.
Regarding claim 1, Lowndes teaches a traffic control device for use with a roadway receiving vehicles travelling longitudinally along the roadway in a travel direction, the device comprising: 
a housing (Figure 1) which is elongate in a longitudinal direction and which is adapted to be mounted to extend across the roadway transversely to the travel direction (page 1 lines 8-15); 
the housing having a top plate (page 5 lines 4-8) defining an upper supporting surface adapted to support the vehicles rolling over the housing; 
the upper supporting surface having a plurality of upper openings (multiplicity of separate apertures; page 5 lines 4-8) formed therein; 
a plurality of tire puncturing members (102) having respective pointed ends adapted to puncture tires of the vehicles (Figure 1); 
the tire puncturing members being pivotal relative to the housing about a common pivot axis between a stored position in which the tire puncturing members are retracted below the upper supporting surface of the housing and a working position in which the pointed ends of the tire puncturing members protrude upwardly beyond the upper supporting surface of the housing through the upper openings formed therein (page 1 lines 15-22; page 5 lines 4-8); 
the tire puncturing members being joined in fixed relation to one another to define a tire puncturing frame which is collectively pivoted between the working position and the stored position (column 2 lines 5-6); and
the housing including a top plate (page 5 lines 4-8) defining the upper supporting surface of the housing.
While Lowndes fails to disclose an upper stop member, Ellefson teaches a similar traffic control device with spikes and discloses an upper stop member (64; Figures 3 and 4) designed to help absorb the force of the vehicle depressing on the spikes.  It would have been obvious to one of ordinary skill in the art to modify Lowndes’s housing to include an upper stop member in view of Ellefson’s disclosure to help absorb the force of the vehicle depressing on the spikes.  The resulting combination yields the upper stop member being supported on the housing and configured to be engaged by a portion of the tire puncturing frame in the working position whereby the upper stop member defines an upper limit of pivotal movement of the tire puncturing members relative to the housing, and the upper stop member being mounted on the housing adjacent to the top plate and below the top plate (as suggested by Ellefson, shown in Figures 4-5) such that a downward facing, lowermost surface of the upper stop member receives said portion the tire puncturing frame engaged thereon in the working position to define the upper limit of the pivotal movement of the tire puncturing members relative to the housing.
Regarding claim 9, while Ellefson appears to show one continuous strip to absorb the force of the vehicle depressing on the spikes, it would have been obvious to one of ordinary skill in the art to modify the upper stop member of the resulting combination to provide a plurality of smaller strips at longitudinally spaced apart positions since the most important portions are directly behind the spikes and it would save on material.
Regarding claim 10, the resulting combination includes the upper stop member being formed of resilient material (Ellefson discloses a strip of rubber or other compressible material; Ellefson’s column 3 lines 52-53).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671